686 S.E.2d 510 (2009)
STATE of North Carolina
v.
Kelcie Lee Andrew MORTON.
No. 347A09.
Supreme Court of North Carolina.
December 11, 2009.
Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney General, for the State-appellant.
Mercedes O. Chut for defendant-appellee.
PER CURIAM.
For the reasons stated in Section I of the dissenting opinion, the decision of the Court of Appeals is reversed. The case is remanded to the Court of Appeals for consideration of the remaining issues.
REVERSED AND REMANDED.